            Case 1:19-cv-03235-RDB Document 19 Filed 11/18/19 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                (BALTIMORE DIVISION)

JABARI LYLES, on behalf of himself and all
others similarly situated,

                   Plaintiff,
                                                      Case No.: 1:19-cv-03235-RDB
       v.                                             Judge Richard D. Bennett

CHEGG, INC.,
                                                      STATEMENT BY CHEGG, INC.
                   Defendant.                         CONCERNING REMOVAL




       Pursuant to the Court’s Standing Order Concerning Removal entered November 12,

2019, Chegg, Inc. (“Chegg”) states that:

       1.       The Affidavit of Service of Class Action Complaint that plaintiff filed in state

court states that Chegg, the sole defendant in this action and in the state court action, was served

with the summons and complaint on October 11, 2019. Chegg does not dispute this statement.

       2.       Chegg is a corporation and is not a citizen of Maryland for purposes of diversity

jurisdiction, because Chegg is a Delaware corporation and has its principal place of business in

California. See 28 U.S.C. § 1332(c)(1) (“a corporation shall be deemed to be a citizen of every

State and foreign state by which it has been incorporated and of the State or foreign state where it

has its principal place of business”).

       3.       Chegg’s notice of removal was not filed more than thirty days after first being

served with a copy of the summons and complaint.

       4.       The state court action that is the subject of Chegg’s notice of removal was not

commenced more than one year before the date of removal.




                                                -1-
            Case 1:19-cv-03235-RDB Document 19 Filed 11/18/19 Page 2 of 3



       5.       There is no defendant who was served in the state court action prior to the time of

removal but did not join in the notice of removal.



Dated: November 18, 2019

                                              Respectfully submitted,

                                              ORRICK, HERRINGTON & SUTCLIFFE LLP

                                              /s/ David T. Cohen
                                              David T. Cohen, Bar No. 811803
                                              51 West 52nd Street
                                              New York, NY 10019-6142
                                              Telephone:     +1 212 506 5000
                                              david.cohen@orrick.com

                                              Attorney for Defendant Chegg, Inc.




                                                -2-
         Case 1:19-cv-03235-RDB Document 19 Filed 11/18/19 Page 3 of 3



                               CERTIFICATE OF SERVICE

        The undersigned certifies that the foregoing document was filed electronically via CM/ECF
on November 18, 2019 and has been served on all counsel who have consented to electronic
service. Any other counsel of record will be served by first class U.S. mail on this same date.

                                                /s/ David T. Cohen
                                                David T. Cohen




                                              -3-
